The present application is being examined under the pre-AIA  first to invent provisions.
The terminal disclaimers filed on July 15, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. patent numbers 9,993,356 and 10,893,959 have been reviewed and accepted.  The terminal disclaimers have been recorded.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-34 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Altermatt, FR 2 549 719 A1, which discloses a proximal upper part 154 configured to be fastened to a patient with a femoral socket (Figures 1-3; translation: page 6, first paragraph; page 8, lines 24-29), a distal lower part 30 pivotally connected to the proximal upper part 150 about a knee pivot axis via front links 110 (Figures 3 and 5a; page 5, last paragraph), an ankle joint 22 (page 10, lines 3-7), a foot part 300, a shin part 20, and a force transmission mechanism 200 connected to and extending between the foot part 300 at pin 232 or at threaded rod 82 (page 13, lines 16-17) and to the proximal upper part 150 at pin 103 (Figures 1-4a; page 6, lines 4-5 and 18-23).  The force transmission mechanism 200 comprises an articulating rod that transmits compressive forces to effect dorsal flexion of the foot part 300 when the knee joint is flexed (abstract; page 11, last three paragraphs; page 12, second paragraph; page 14, first two paragraphs), the articulating rod configured to buckle (Figure 2: rod components 130 and 201; page 11, lines 13-18) in one direction only, since the state depicted in Figure 1 does not permit further extension of the knee (page 8, lines 8-11; page 11, lines 10-12).
Regarding claim 32, upon reaching a certain knee flexion angle, a control mechanism in the form of a bungee cord stops or reverses transmission of a force in the dorsiflexion direction upon reaching a knee flexion angle where tensile and compressive forces offset (page 13, lines 25-31).  Regarding claim 34, the first bearing point is adjustable relative to the proximal upper part 150 [page 11, lines 27-28 (rotation of ring 213 alters the relative positions of pin 103 and other pivot joints); page 13, fourth to last line (tension adjustment)].  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion in light of the referenced drawings and passages.
Claims 16-30, 35, and 37 are allowed.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the added limitation that “the articulating rod is configured to buckle in one direction only” (amended claim 31, last two lines).  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774